DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to a preliminary amendment filed 12/10/21, the following is a non-final first office action. Claims 20, 21, 24-27 are amended. Claims 6-14 are cancelled. Claims 1-5, 15-29 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-5, 15-29 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-5, 15-29, these claims recite a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for communication, access, and update of transportation records, which is an observation that occurs in the human mind (including and observation, evaluation, judgement or opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of communication, access, and update of transportation records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of communication, access, and update of transportation records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-19, 26-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104123305 A), and further in view of DAWES et al (CA 2190433 A1).
As per claim 1, Li et al discloses:

A method for analyzing and managing transportation, (Abstract, a geographic data processing scheme. the project can use dynamic traffic data);

implemented on at least one device, each of which includes one or more storage devices and at least one processor, ([0045] These computer program instructions can also be stored into a computer readable memory capable such that the computer or the other programmable data SENS working in a specific manner of computer readable medium and in this way, stored on a computer readable medium of instructions generates the one comprises an implementation of block in the flow chart and/or block diagram function/operation specified in the instruction:

the method comprising:

generating, by the at least one processor, for each of a plurality of geographic regions, a first graph representation based on transportation data relating to transport activities within the geographic region, ([O088] Picture 3B shows the sorting the geographical position according to the traffic data according to another embodiment of the invention the method flow diagram. in the step 2321, forming the first raster data, the first raster data comprises map grid coordinates, grid is the grid coordinate is according to the first endpoint and the second endpoint coordinate corresponding to the map grid matching so as to obtain...; [0089] forming second grid data in step 2323, integrated interest point value data comprises the second grid map grid, the comprehensive interest value is according to the POI number matched with the map grid obtained. Optionally, the comprehensive interest value is obtained according to the POI number and the value matched with the map grid...);

obtaining, by the at least one processor, for any two of the plurality of geographic regions, via a graph kernel based algorithm, a first similarity indicator measuring a similarity between the first graph representations of the any two of the plurality of geographic regions; grouping, by the at least one processor, based on the first similarity indicators, the plurality of geographic regions into a plurality of city groups, ([0059] returning to FIG. 2, in the step 23, classifying the geographical position according to the traffic data. That is the embodiments when classification, while considering the origin (Origin) and destination (Destination). such as the origin and destination two items are the same or area will be divided into the same class, one simple example, city A is divided into five regions, which are respectively 4132, 43, 44, 45, 41 and 42 of the resident is position in the 43 region, and 43, 44, 45 democracy to place the city B, city D, respectively. Therefore, Al and A2 may be divided into a same, three cells A4, A3 and A5, respectively into one class. and for example, starting, are identical or/and identical to the advancing direction of the destination area is to be divided into a same group. still for example city A, the resident cell of A2 and A1 all need to , while the cells A3, A4 of the residential road travel, the resident cell A5 towards the west, so is divided into is divided into a class of a class, A3, A4 cell Al, A2 cell, A5 cell is divided into a class; using a Gaussian kernel density equation and Bayesian density equation. based on the given original grid data (i.e. the original interest point value shown in FIG. 11A), core radius (kernel-file radius) [0059] and equations, can calculate the smoothed grid data (comprehensive interest value shown in FIG. 11B). wherein the core radius is the gauss kernel density equation and Bayesian density equation  such as needed in the parameter that determines the degree of smoothing of the data core radius becomes smooth after processing. wherein the equation is the gauss kernel density equation and Bayesian density equation. whose value represents the comprehensive interest point in the smoothing processing in each grid of the grid near the smooth point density (smoothed point parity-check);

for each of the plurality of city groups:

identifying, by the at least one processor, at least one featured transportation type of the city group; and associating, by the at least one processor, a strategy to the city group to promote or restrict transport activities of the at least one featured transportation type of the city group, ([O060] In step 25, the classification result is disposed in the map. For example, in the example above, can be expressed using the same color regions Al and A2, and using other different colors represented by regions A3, A4, A5. Of course, using different colours to different classification identification is a coding or character for realizing project, it also can adopt other identification method to distinguish, such as using different patterns to distinguish different classification, using different to distinguish different classification in response to the high brightness display area of request of user and so on. Ina word, the deployment so that the same or different classification in the map display; [0061] The geographic location according to classifying frat data can realize several kinds of usages, such as government departments using the geographic position of the classification result can be judged where need to build new transportation facilities, such as building a new road, parking lot, building a new set new bus line and so on. and The shops can use the classified site, with a preference for some shops can share the same user SO store service at the work site or the residential site; then informing the user to jam situation from the A2 area A3 area as a reference user when inquiring from Al area to A3 area of the traffic jam situation, the system can inform the slave A1 area to A3 area of the congestion condition; in addition result of the invention can also be used for targeted Ri iO0W for example, the A3 region of the restaurant can be Xi XN for the Al region and the A2 region of release, because the Al region and A2 region is the A3 region work. Of course, the data processing result of the present invention is not limited to be applied to the scene, it also can be used for realizing the additional function, due to the limitation of space, which will not be repeated here.);

Classifying, by a grouping model, a target city into an identified city group of the plurality of city groups, wherein the identified city group associated to a strategy of the identified city group, (Li, [0059] returning to FIG. 2, in the step 23, classifying the geographical position according to the traffic data. That is the embodiments when classification, while considering the origin (Origin) and destination (Destination). such as the origin and destination two items are the same or similar area will be divided into the same class, one simple example, city A is divided into five regions, which are respectively 4132, 43, 44, 45, 41 and 42 of the resident is position in the 43 region, and 43, 44, 45 democracy to place the city B, C and D, respectively. Therefore, A1 and A2 may be divided into a same, three cells A4, A3 and A5, respectively into one class. and for example, starting, are identical or similar and identical to the advancing direction of the destination area is to be divided into a same group. still for example city A, the resident cell of A2 and A1 all need to , while the cells A3, A4 of the residential road travel, the resident cell A5 towards the west, so is divided into is divided into a class of a class, A3, A4 cell A1, A2 cell, A5 cell is divided into a class.)

and managing, by the at least one processer, transportation in cities belonging to the same city group based on a same or similar strategy of managing transportation wherein the strategy of managing transportation includes: a route determination strategy of city navigation, a traffic-facilities-construction plan strategy of the city, (Li et al CN 109448361 A) Abstract The invention claims a resident transportation traffic prediction system and prediction method thereof, specifically the full convolution network performs prediction. with a geographic grid, dividing the city resident trip region divided into a plurality of grid regions, the resident trip of traffic flow data into the flow pattern as the input of a full convolution neural network. image for increasing data dimensionality by channel number with different expansion image by convolution layer to extract the characteristic of the traffic flow map, then multiple reverse convolution to obtain and input flow pattern with the same size, to reversely adjusting the whole network by the error between the actual flow pattern and next time period prediction flow diagram. The invention removes the traditional convolutional neural network-connection operation, using deconvolution for predicting the traffic flow diagram of next time section, which not only can improve the prediction precision, and can greatly reduce the model parameter and calculating consumption; ALSO SEE  [0004] Specifically, the present invention provides a geographic data processing method, comprising: reading the traffic data, wherein the first endpoint coordinates and the second endpoint coordinate traffic data comprises traffic route, wherein the first endpoint is a traffic line of the starting place and destination in one entry, and the second endpoint is an origin of the transport route, and destination of the other one according to the traffic data of the geographic location is classified, and the classification result is disposed in the map.).

Li does not disclose the following however, DAWES  et al discloses:
an incentive strategy of city transportation service, (DAWES et al (CA 2190433 A1) DESCRIPTION:  Stimulation of idle devices in a network allow their connections to be identified directly. The present invention can determine that a device is idle because the volume of traffic in or out of it is insignificant. It can then instruct a signal burst to be sent to or across this device in order to generate enough traffic to accurately locate it in the network…The stimulation of idle devices can continue until they are not idle anymore. In this way a series of low level signals, which do not significantly add to the network load, can be used to help in the discrimination of the objects and discovery of the topology).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by DAWES et al  in the systems of Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 16, Li et al discloses:

the transportation data includes, for each of the transport activities, points of interest (POls), which correspond to a departure location and a destination location of the transport activity respectively and belong to a plurality of POI types, ([0084] The embodiment classifies the position according to the traffic data so as to form different types of area. According to another embodiment of the invention, it is capable of comprehensively considering the traffic data and interest data to classify the location. Specifically, further reading of interest [POI Point of IWS) data, in the A data processing method a distribution (re-distribution) of interest on the map, further the interest point data comprises the value of interest (not shown in FIG. 2), and step 2 of FIG. 23 is carried out in classifying the position according to the traffic data further comprises classifying the position according to the traffic data and interest data.; TABLE 1...based on a predetermined classification rule in step 2325, the first raster data and the second raster data classifying the map grid. that is to say when the classification the embodiment, while taking into account the starting place, destination and point of WSN data. For example, grid coordinates (includes longitude coordinate values and the latitude coordinate value) and the integrated interest value are substantially the same of the grid will be divided into the same class. );

the first graph representation includes a plurality of first vertices and a plurality of first edges: each of the plurality of first vertices represent a POI type of the plurality of POI types; each of the plurality of first edges represent transport activities between the POls of the corresponding POI types, and has a weight associated with at least a number of the transport activities represented by the first edge, (See Fig 12c, [0103] In addition, As can be seen from FIG. 12C, the road network data with the map grid SS through from center of a certain grid condition but in fact, potentially also present road data with map grid is not matched, such as certain road, it is necessary to firstly data adjusted to the road with the map grid matched with the shape, then to reconstruct the classification result of the map grid according to the process as shown in FIG. 12C).

As per claims 3, 17, Li et al discloses:

wherein the generating, for each of a plurality of geographic regions, a first graph representation based on transportation data comprises:

generating, based on the transportation data associated with the geographic region, a second graph representation of the geographic region, wherein the second graph representation includes a plurality of second vertices and a plurality of second edges, ([0089] forming second grid data in step 2323, integrated interest point value data comprises the second grid map grid, the comprehensive interest value is according to the POI number matched with the map grid obtained. Optionally, the comprehensive interest value is obtained according to the POI number and the value matched with the map grid...)

selecting the plurality of first vertices from the plurality of second vertices based on the second graph representation; and generating the first graph representation using the plurality of first vertices, ([0062] Picture 3A shows the classifying the geographical position according to the traffic data according to one embodiment of the invention a method flow chart. forming a raster data (raster data) in step 2311, the raster data comprises map grid (map raster) grid coordinate (raster coordinate), the grid coordinate is according to the SS endpoint and the endpoint coordinate map corresponding to the grid matching is obtained. For example, the traffic data of the AS endpoint can be determined with some grid matching map, then the coordinate value of the endpoint and the a endpoint corresponding to a coordinate value of the grid.).

As per claim 15, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore still rejected for similar reasons.

As per claim 26, Li et al does not disclose wherein a graph kernel involved in the graph kernel based algorithm is a kernel based on walks or paths, or a kernel based on sub-trees. Official notice when dealing with algorithmic graphing.

However, DAWES et al (CA 2190433 Ai) discloses in (9)--F-- subgraph 2 The burst passes from NMC to A and out and is observed to enter F. The two dangling connections are connected as follows. Now Jove has connected F, it can return to attempt to connect E again. It already knows that the burst from the NMC has been observed to pass through NMC, A, F to E. Therefore, must be attached to F as follows. NMC--A--(cloud)--F--(cloud)--E (10) In (10) the two clouds are known to be different. The burst travels into and out of F and therefore, unless the network has included F as an unnecessary loop on a route, F must be essential in connecting the two clouds. This logic of dealing with an isolated device on a burst pan can be generalised. Should several such isolated devices turn up, or should one or more subgraphs appear in a route, these problems will be solved before Jove returns to the original problem. In this way Jove connects the network together in parts, working out from the NMC towards the original chosen target. This logic results in the core of a communication network being constructed first. Since most routes from the NMC to other objects in the network lead through this core, this results in more of the network being discovered per Jove signal burst. Furthermore, should the graph so far constructed by Ariadne and Jove be displayed while Jove is operating, this allows the operator to see the core of the network first, which is often more important to the network operator than isolated parts of the periphery. An alternative response to the detection of an is isolated device on a burst pan is as follows. The original target analysis is abandoned and the problem for the isolated device (as described above) is solved. Now a new target is chosen. The new target chosen could be the same as the original one or might be different. This allows Jove to operate with more simplicity. This could be appropriate in certain classes of network. Dropping of traffic measurements: The NMC sends requests to managed devices to ask them to tell it about their traffic counts (which is part of Ariadne's repetitive polling procedure) Sometimes these requests are lost and sometimes the replies are lost. In either case there is a gap | the traffic sequence recorded for a device or devices. The drop rate is defined as the percentage of request that receive no corresponding response due to loss of either the request or the response. In some communications networks the drop rate reaches levels of several tens of percentage (eg: with an average drop rate of 40% only 60~ of traffic measurements are complete). Once Jove has instructed the NMC to send out a burst it will wait until all devices on both subgraphs have responded with traffic measurements before it continues its analysis. In addition, Jove will wait zero or more sampling periods depending on the average drop rate. This delay allows devices not in either subgraph to respond and so consequently be identified as having received the burst. Should the drop rate exceed a threshold (see by
the operator) then Jove will suspend operations until the drop rate is below that threshold. Since drop rates tend to rise as the network becomes busy this prevents Jove from adding to the potential overload problem due to it generating traffic bursts. The nature of the burst: In TCP/IPro IPX ISPX (etc.) networks a burst of Ping packets is suitable for use as a burst. Pings cause a response in the target kernel and the response of an equal number of packets. In both cases the packets are small. The major benefits of using Pings are the small size of the packets involved, the lack of impact on the CPU load of the target machine and their generality. The small size of packets reduces the load on the devices in the network on the route. The lack of impact on the CPU of the target machine is because the Ping is responded to by the target kernel, not by some application in the target machine. Finally, many network devices respond to Pings but do not collect nor report any traffic measurements. That means Jove can identify and locate devices in the network that Ariadne cannot. The NMC is careful to spread this burst of packets out enough so that routing devices in the Bae will not be overloaded but not so much that dynamic rerouting will cause significant portions of the burst to travel along a different route. Target selection: Ariadne knows that Jove logic is needed when Ariadne uses the network graph layout and at least two subgraphs are found to exist. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by DAWES et al in the systems of Li et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, Li et al discloses:

wherein to group, based on the first similarity indicators, the plurality of geographic regions into the plurality of groups, the at least one processor is directed to: cluster, based on the first similarity indicators, the plurality of geographic regions via a clustering algorithm to obtain a plurality of clusters, each of which corresponds to one of the plurality of groups, ([0059] returning to FIG. 2, in the step 23, classifying the geographical position according to the traffic data. That is the embodiments when classification, while considering the origin (Origin) and destination (Destination). such as the origin and destination two items are the same or area will be divided into the same class, one simple example, city A is divided into five regions, which are respectively 4132, 43, 44, 45, 41 and 42 of the resident is position in the 43 region, and 43, 44, 45 democracy to place the city B, C and D, respectively. Therefore, Al and A2 may be divided into a same, three cells A4, A3 and A5, respectively into one class. and for example, starting, are identical or and identical to the advancing direction of the destination area is to be divided into a same group. still for example city A, the resident cell of A2 and A1 all need to, while the cells A3, A4 of the residential road travel, the resident cell AS towards the west, so is divided into is divided into a class of a class, A3, A4 cell A1, A2 cell, AS cell is divided into a class.);

As per claim 28 Li et al discloses:

wherein the clustering algorithm is a K- means algorithm, a hierarchical cluster analysis algorithm, or a graph community detection algorithm. ([0059] returning to FIG. 2, in the step 23, classifying the geographical position according to the traffic data. That is the embodiments when classification, while considering the origin (Origin) and destination (Destination). such as the origin and destination two items are the same or area will be divided into the same class, one simple example, city A is divided into five regions, which are respectively 4132, 43, 44, 45, 41 and 42 of the resident is position in the 43 region, and 43, 44, 45 democracy to place the city B, C and D, respectively. Therefore, Al and A2 may be divided into a same, three cells A4, A3 and A5, respectively into one class. and for example, starting, are identical or and identical to the advancing direction of the destination area is to be divided into a same group. still for example city A, the resident cell of A2 and A1 all need to, while the cells A3, A4 of the residential road travel, the resident cell AS5 towards the west, so is divided into is divided into a class of a class, A3, A4 cell A1, A2 cell, AS cell is divided into a class.

 As per claim 29, this claim recites limitations similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.


Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104123305 A), and further in view of DAWES et al (CA 2190433 A1), and further in view of LAVOIE et al CA 2825474).

As per claim 20, Li et al does not disclose wherein to identify the at least one featured transportation type of the group, the at least one processor is directed to: obtain a first featured graph representation of the group.

However, Li et al (II) discloses in the Specific implementation methods: deconvolution layer by up-sampling the pool On map to make it return to the same flow image size to obtain the actual flow rate graph, and performing a prediction for each pixel output, while keeping the space information in the flow image. obtaining the next prediction period of flow pattern by deconvolution time increase to increase the accuracy of the predicted flow diagram, using the divided grid regions, mapping the actual flow pattern generated on the map and visually seen which is resident trip hotspot region. the resident trip flow for geographic visualization expression; and calculating the error of prediction flow diagram and the actual flow rate graph, calculation error by the flow difference of each grid area of actual flow pattern and forecasted traffic pattern as a loss function”).

Li et al nor Li et al (Il) disclose:

identify a plurality of transportation types based on the first featured graph representation; quantify each of the plurality of transportation types by associating the transportation type with a quantified number based at least on weights of edges of the first featured graph representation associated with the transportation type.

However, LAVOIE et al (CA 2825474) discloses in [0078] When it comes relocating and the potential savings by integrating inbound logistics with purchasing, one of the differentiating aspects of inbound freight matters above all others: control of the freight resides in the same organization as control of the order. The potential power of this is easy to understand, in theory. After all, if logistics personnel placed the orders, every truck would be 100% utilized, every time (or better yet, running on rail). Back in the real world of changing customer demand, short product shelf life, inventory carrying costs, an storage capacity constraints, a separate purchasing and inventory control function is required select, from the plurality of transportation types, the at least one featured transportation type of the group by ranking the plurality of transportation types based on the quantified numbers; [0024] There are two additional special indicators that are if they occur: 1) Ship Via Mismatch: Indicator that the PO and Dist/Vend have mismatching Managed flags. Still display the options of Route/SRs defined above; 2) Missing SR: Indicator that there is no available subroute. This occurs only if the Dist/Vend is marked as available. Rule 1 still applies; [0025] For each purchase order the user is able to assign a non-compliance or ignore PO reason code. For example -Non-compliance dropdown: User can select a non-compliance code that is normally set during the import process. This is then stored on the AS Po for reporting purposes. Alternatively, ignore dropdown: User can select an ignore code that is normally set from the PO import screen and stored on the customer PO for reporting purposes. Additionally, the user can Soup the previously selected orders to combine in the theoretical load that is just a holding measure for knowing to realert the user post load build.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Li et a (ii) and LAVOIE et al in the systems of Li et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Li et al discloses:

wherein the at least one processor is further directed to: receive a transportation request to initiate a target transport activity within a target geographic region; identify, from the plurality of groups, a target group of the target geographic region using a Classifier, wherein the classifier is obtained based on the result of the grouping, (Li et al [0060] In step 25, the result is disposed in the map. For example, in the example above, can be expressed using the same color regions Al and A2, and using other different colors represented by regions A3, A4, A5. Of course, using different colours to different identification is a coding or character for realizing project, it also can adopt other identification method to distinguish, such as using different patterns to distinguish different classifications using different to distinguish different in response to the high brightness display similar area of user and so on. In a word, the deployment so that the same or different in the map display.

identify, based on at least one POI included in the transportation request, a target transportation type of the target transport activity, ([0089] forming second grid data in step 2323, integrated interest point value data comprises the second grid map grid, the comprehensive interest value is according to the POI number matched with the map grid obtained. Optionally, the comprehensive interest value is obtained according to the POI number and the value matched with the map grid...); and

provide, based on the strategy associated with the target group and the target transportation type, first data to a mobile computing device associated with a vehicle involved in the target transport activity, causing the vehicle to be more frequently or less frequently involved in transport activities of the target transportation type, , ([(0045] These computer program instructions can also be stored into a computer readable memory capable such that the computer or the other programmable data ECS working in a specific manner of computer readable medium and in this way, stored on a computer readable medium of instructions generates the one comprises an implementation of block in the flow chart and/or block diagram function/operation specified in the instruction RENN [0003] The inventor creativity of this invention of invention a geographic data processing scheme. the project can use dynamic traffic data, including a starting coordinate and the destination coordinate, to determine the correlation between geographic location so as to perform classification in the map of the geographic position, deployment of classification result can provide  abundant resources and information to people, so as to perform CS analysis task, realizing es analysis function. ); 

As per claim 22, Li et al discloses:

wherein the first data causes the mobile computing device to generate a presentation on a display of the mobile computing device, wherein the presentation includes information to encourage or discourage a user of the mobile computing device to participate transport activities of the target transportation type, ([0119] The one embodiment of the invention, the deployment is further configured to display attribute information of a same type of region in the map.). As per claim 24, Li et al discloses: wherein to identify, from the plurality of groups, the target group of the target geographic region using the classifier, the at least one processor is directed to: generate a target graph representation of the target geographic region based on transportation data relating to transport activities within the target geographic region; obtain, for each of the plurality of groups, a second similarity indicator indicating a similarity between the target graph representation and a second featured graph representation of the group; and designate, as the target group, a group of the plurality of groups having a highest similarity via the second similarity indicator, ((0061] The geographic location according to classifying traffic data can realize several kinds of usages, such as government departments using the geographic position of the classification result can be judged where need to build new transportation facilities, such as building a new road, parking lot, building a new set new bus line and so on. and The shops can use the classified site, with a preference for some shops can share the same user group Store service at the work site or the residential site; then informing the user to jam situation from the A2 area A3 area as a reference user when inquiring from Al area to A3 area of the traffic jam situation, the system can inform the slave Al area to A3 area of the congestion condition; in addition result of the invention can also be used for RAEN advertisement, for example, the A3 region of the restaurant can be advertisements for the A1 region and the A2 region of release, because the Al region and A2 region is the A3 region work. Of course, the data processing result of the present invention is not limited to be applied to the scene, it also can be used for realizing the additional function, due to the limitation of space, which will not be repeated here).

As per claim 25, Li et al discloses:

wherein to identify, from the plurality of groups, the target group of the target geographic region using the classifier, the at least one processor is directed to: input transportation data relating to transport activities within the target city into the classifier, wherein the classifier is trained via a machine-learning algorithm using a training dataset that is obtained based on the result of the grouping. ([0095] Picture 11B shows the value diagram according to the comprehensive interest point of one embodiment of the present invention. comprehensive interest value is obtained after performing smoothing processing for the original interest value. Compared with the data in FIG. 11A, obviously more original interest in picture data of the 11B smoothed, difference values between adjacent grids is weakened. can smooth the data method, such as using a Gaussian kernel density equation and Bayesian density equation. based on the given original grid data (i.e. the original interest point value shown in FIG. 11A), core radius (kernel-file radius) and equations, can calculate the smoothed grid data (comprehensive interest value shown in FIG. 11B). wherein the core radius is the gauss kernel density equation and Bayesian density equation SONS such as needed in the parameter that determines the degree of smoothing of the data core radius becomes smooth after processing. wherein the equation is the gauss kernel density equation and Bayesian density equation. whose value represents the comprehensive interest point in the smoothing processing in each grid of the grid near the smooth point density (smoothed point parity-check).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104123305 A), ), and further in view of DAWES et al (CA 2190433 A1), and further in view of Rubin (CN 101213579 A).

As per claim 23, Li et al does not disclose the following:

the vehicle is an unmanned vehicle controlled by the mobile computing device; and the first data modifies one or more parameters of the mobile computing device to change the cruising manner of the vehicle or to change a response of the vehicle towards transportation request corresponding to the target transportation type. However, Rubin (CN 101213579 A) discloses: “TECHNICAL-FIELD; a method for overcoming this problem is to provide with Unmanned or Unmanned ground WAS limiting the boundary of the area, so as to make the patrol monitoring to any possible intruder and prevent it from entering the area... the aircraft is remotely CORNERS, and comprising a camera and a data transmission device. However, unmanned remote- unmanned aircraft or UAV (Unmanned aerial WN) is generally a conv  system comprising an additional expensive and heavy, and generally is not limited to the boundary around the predetermined area... it also can use the invention to implement using the geographic information system (GIS) of terrain RS and/or scanning.” It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Rubin in the systems of Li et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 104123305 A), ), and further in view of DAWES et al (CA 2190433 A1), and further in view of Lim (US 20110071962 A1).

As per claims 4, 18, Li does not disclose the following, however, Lim discloses:

wherein the selecting the plurality of first vertices comprises: associating a score with each of the plurality of the second vertices; for each of the plurality of second vertices: (i) obtaining scores of one or more neighbor vertices of a current second vertex, the one or more neighbor vertices connecting to the current second vertex with one or more second edges; (ii) obtaining weights of the one or more second edges; (iii)updating, based at least on the scores of the one or more neighbor vertices and the weights of the one or more second edges, the score of the current second vertex; and (iv) repeating (i), (ii), and (iii)until a termination condition is satisfied: and selecting the plurality of first vertices based on the scores of the second vertices, ([0044] In stage 308, the importance and leadership property of each vertex in the network graph is calculated. In an implementation, centrality and degree centrality may be used to determine importance. centrality assigns relative scores to all vertices in the network based on the principle that connections to high-scoring vertices contribute more to the score of the vertex in question than equal connections to low-scoring vertices. Let Xi denote the score of the vertex. Let Ai,j be the adjacency matrix of the network. Hence Ai,j=1 if the vertex is adjacent to the vertex, and Ai,j=O0 otherwise. More generally, the entries in A can be real numbers representing connection strengths, as in a SOCH ASHE matrix. centrality is calculated by taking the corresponding to the largest eigenvalue). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Lim in the systems of Li et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 5, 19, Li does not disclose the following, however, Lim discloses:

the second graph representation is in a form of an adjacency matrix, wherein each element of the adjacency matrix is a weight of the corresponding second edge; and the selecting the plurality of first vertices from the plurality of second vertices comprises: obtaining a stochastic matrix based on the adjacency matrix; calculating an eigenvector of the stochastic matrix; and selecting the plurality of first vertices from the plurality of second vertices based on the eigenvector, ([0044] In stage 308, the importance and leadership property of each vertex in the network graph is calculated. In an implementation, centrality and degree centrality may be used to determine importance. centrality assigns relative scores to all vertices in the network based on the principle that connections to high-scoring vertices contribute more to the score of the vertex in question than equal connections to low-scoring vertices. Let Xi denote the score of the vertex. Let Ai,j be the adjacency matrix of the network. Hence Ai,j=1 if the vertex is adjacent to the vertex, and Ai,j=0 otherwise. More generally, the entries in A can be real numbers representing connection strengths, as in a stochastic matrix. centrality is calculated by taking the corresponding to the largest eigenvalue).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Lim in the systems of Li et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art considered
The following art has been considered by the Examiner however, has not been used in the present invention:

Hill et al (US 20130110739 A1)
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 15, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628